Citation Nr: 0719591	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  98-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left ankle fracture prior to February 12, 
2000.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left ankle fracture from February 12, 
2000.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for residuals of a 
left ankle fracture and assigned a noncompensable disability 
rating, and denied service connection for permanent residuals 
of a back injury, a left knee injury and a left hip injury.  
In April 1999, the Board remanded all issues for further 
development.  In an October 2002 rating decision, the RO 
increased the veteran's disability rating for his residuals 
of a left ankle fracture to 10 percent, effective February 
12, 2000.  

In an August 2003 decision, the Board granted service 
connection for the veteran's back and left hip disorders, and 
remanded the issues of service connection for his left knee 
and an increased rating for this left ankle, for further 
development.  An April 2004 rating decision implemented the 
Board's decision to grant service connection for his back and 
left hip injuries, and deferred the decisions regarding 
service connection for his left knee and an increased rating 
for his left ankle.  In a May 2005 rating decision, the RO 
increased the veteran's rating for his left ankle disability 
to 10 percent from November 12, 1996 and to 20 percent from 
February 12, 2000.  The May 2005 rating decision also granted 
service connection for the veteran's left knee disability and 
assigned a disability rating of 10 percent. 

As the grants of service connection for the veteran's back, 
left knee and left hip disabilities are considered grants in 
full for these issues, they are no loner on appeal.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In October 1998, the veteran and his spouse testified at a 
hearing before the undersigned Veteran's Law Judge at the RO 
(Travel Board hearing); a copy of the transcript is 
associated with the record.  


FINDINGS OF FACT

1.  For the period from November 12, 1996 to February 11, 
2000, the veteran's residuals of a left ankle fracture were 
not characterized by marked limitation of motion of the 
ankle.  

2.  On and after February 12, 2000, the veteran has been in 
receipt of the maximum schedular evaluation available (20 
percent) for his service-connected residuals of a left ankle 
fracture, and the competent evidence of record does not 
establish that referral for extraschedular evaluation of this 
disability is warranted. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a left ankle fracture have not been 
met for the period from November 12, 1996 to February 11, 
2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 
5271 (2006).

2.  On and after February 12, 2000, the criteria for a 
disability in excess of 20 percent for residuals of a left 
ankle fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, Diagnostic Code 5271 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, May 2004, November 2004 and December 2005 
letters satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until September 2006, after the initial unfavorable AOJ 
decision.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied 
for the veteran's residuals of a left ankle injury, there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra, in deciding this issue.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's Travel Board 
hearing transcript, and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In a July 1997 rating decision, the veteran was granted 
service connection for residuals of a left ankle fracture 
under Diagnostic Code 5271 covering limitation of range of 
motion of the ankle.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent rating is warranted where there is 
moderate limitation of motion of the ankle, and a 20 percent 
disability rating is warranted when there is marked 
limitation of motion of the ankle.
 
Increased rating for the period from November 12, 1996 to 
February 11, 2000

The veteran contends that his service-connected left ankle 
disability is more severe than is suggested by his current 10 
percent disability rating for the period from November 12, 
1996, the date he filed his claim, to February 11, 2000.

A May 1997 VA examination report shows that the veteran had 
full range of motion of his bilateral ankles, with no 
swelling or deformities noted.  An August 1998 private 
medical record shows that the veteran was admitted to the 
hospital with cellulitis of the left lower extremity with 
lymphangitis extending up into the groin area.  He was placed 
on medication and was released three days later with his left 
leg cellulitis resolved and able to bear weight.  December 
1998 VA medical records reflect the veteran's complaints of 
left ankle pain.  Private medical records from the same month 
reflect that the veteran was diagnosed with superficial 
cellulitis, lymphadenitis.  The private examiner observed 
that the veteran had injured his ankle in service and that 
this was the third episode of cellulitis and lympangitis in 
the same area.  The veteran was admitted to the hospital for 
two days and released with his cellulitis nearly completely 
gone.  A contemporaneous x-ray of his left ankle revealed 
that the frontal, lateral and oblique views of the ankles 
bilaterally showed no evidence of fracture or dislocation, 
there was a mild sclerosis of the talus, more prominent 
superolaterally which may have represented an old injury.  No 
definite fractures were identified, the joint spaces were 
well preserved and the soft tissue was unremarkable.  The x-
ray assessment was an unremarkable ankle with no evidence of 
acute injury or disease.  The veteran was again diagnosed 
with cellulitis and lymphangitis of the left lower extremity 
in June 1999.  He was hospitalized for three days and 
released with his leg markedly improved.  A contemporaneous 
x-ray reflected no evidence of fracture or dislocation.  The 
joint space was unremarkable but there was mild soft tissue 
swelling about the maleioli.  The x-ray assessment was soft 
tissue swelling with no evidence of osteomyelitis.  

An August 1999 VA joints examination report showed that the 
veteran's range of motion of his left ankle was dorsiflexion 
to neutral and plantar flexion to 30 degrees.  Neurologically 
he has active tibialis firing with weakness 3/5 in 
dorsiflexion and 4/5 in plantar flexion.  X-ray reports 
showed evidence of previous trauma with mild post-traumatic 
changes of the tibiotalar joint with joint space narrowing.  
The examiner opined that the problem with the veteran's lower 
left extremity appears mainly to be connected to a 
venostasis-type syndrome with recurrent cellulitis and 
swelling.  The examiner concluded that this could be 
correlated with a significant injury in the left lower 
extremity if he had concurrent deep venous thrombosis or 
other alterations of the soft tissue which can give chronic 
swelling and venostasis-type changes, and that overall there 
was no evidence of osteomyelitis on the x-rays but there were 
bony changes consistent with chronic venostasis problems.   

For the period from November 12, 1996 to February 11, 2000, 
the veteran's symptoms of the disability in his left ankle 
are consistent with a finding of moderate residuals of a left 
ankle injury.  The veteran's May 1997 VA examination report 
shows that the veteran had full range of motion of his 
ankles.  A December 1998 x-ray of his left ankle showed an 
unremarkable ankle with no evidence of acute injury or 
disease.  The August 1999 VA joints examination report 
reflected the veteran's range of motion of his left ankle to 
be dorsiflexion to neutral and plantar flexion to 30 degrees.   
Normal range of motion is considered to be 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  While the 
veteran had recurrent episodes of cellulitis effecting the 
use of his left ankle, these were transient and resolved 
rapidly with treatment.  Therefore, the veteran's 
symptomatology of his left ankle disability for the period 
from November 12, 1996 to February 11, 2000 more nearly 
approximates the criteria for a 10 percent rating, for 
moderate limitation of range of motion, and the standards for 
a 20 percent rating have not been met.  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent for the veteran's 
residuals of a left ankle fracture for the period from 
November 12, 1996 to February 11, 2000.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Increased rating on and after February 12, 2000

A February 2000 VA joints examination reflects the examiner's 
assessment that the veteran had pain with range of motion of 
his ankle because of his previous injury.  His dorsiflexion 
was to neutral and his plantar flexion was to approximately 
30 degrees, and he had 5 degrees supination and pronation 
which both caused significant pain.  The examiner concluded 
that the veteran had sustained injuries to his ankle while in 
service and these injuries also appeared to contribute to his 
venous disease.  In the examiner's opinion, the veteran's 
injury to his left ankle correlated with the veteran's 
episodes of cellulitis.  

A May 2003 VA examination report reflects the veteran's range 
of motion to be 30 degrees of flexion to within 10 degrees of 
neutral, as the veteran could not reach neutral.  The veteran 
had intense tenderness to palpation along the distal tibia, 
and along the medial malleolus and lateral malleolus, minimal 
subtalar motion with 5 degrees pronation and 5 degrees 
supination.  There were no signs of active cellulitis.  The 
diagnosis was a left ankle fracture which was caused him 
disabling symptoms due to the arthritis that had resulted.  
The examiner opined that the veteran's cellulitis which he 
had in the past was a result of the trauma he sustained to 
the left lower extremity, and that he was having venostasis 
problems which were causing him to develop cellulitis of the 
left lower extremity.  The examiner noted that he thought 
there was no cellulitis upon examination, but from the 
history from the veteran and his wife, he previously had 
cellulitis and this was related to this service connected 
left ankle fracture.  A contemporaneous x-ray revealed an old 
healed fracture of the distal fibula with no arthrosis.  

A September 2006 VA examination report shows that the 
veteran's ankle becomes  weaker during a flare-up, when the 
area turns red and swells up two to three times a month.  The 
veteran lacked endurance, had severe incoordination, and had 
to use a walker.  Upon examination, there was no cellulitis, 
the ankle had very limited motion, and there appeared to be 
some lymphedema.  The skin had a brawny discoloration around 
the maleolus and up and above the ankle.  The examiner opined 
that the veteran's episodes of cellulitis and ascending 
lymphangitis was more of a lymphedema.  The foot was not red 
upon examination, there were no open wounds and there was 
tenderness to palpation along the distal tibia all the way 
down to the foot.  The range of motion was very limited to 
dorsiflexion of 5 degrees only and plantar flexion to 10 
degrees, each causing a significant amount of pain.  The 
examiner observed that there was no medial and lateral 
motion, and that there was an extreme amount of pain when he 
tried to manipulate medial and lateral motion.  There was no 
evidence of cellulitis at the time of the examination.  The 
diagnosis was left ankle traumatic arthritis with limited 
motion of the ankle, which was unstable, mild lymphedema, and 
a history of chronic and acute episodes of cellulitis and 
lymphangitis history.   

A 20 percent disability rating for the veteran's residuals of 
a left ankle fracture, with an effective date of February 12, 
2000, has been assigned.  The veteran contends that his 
service-connected residuals of a left ankle fracture is more 
severe than is suggested by his assigned 20 percent 
disability rating in effect on and after February 12, 2000.

As noted above, a 10 percent rating is warranted where there 
is moderate limitation of motion of the ankle, and a 20 
percent disability rating is warranted when there is marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The veteran is already receiving a 
disability rating of 20 percent on and after February 12, 
2000, which is the highest disability rating available under 
this code.  

The VA examiners in May 2003 and September 2006 opined that 
the veteran had very limited range of motion of his ankle, 
and pain, incoordination and weakness upon flare-ups.  This 
accurately reflects a 20 percent disability rating for the 
veteran's residuals of a left ankle fracture.  In order to 
afford the veteran the highest possible disability rating, 
his claim has been evaluated under all potentially applicable 
diagnostic codes.  However, the veteran has not been 
diagnosed with ankylosis or any other disease that would 
warrant a rating under other codes.  In this regard, the 
Board notes that the veteran was diagnosed with and treated 
for cellulitis several times in 1998 and 1999, and that 
examiners have indicated these problems were due to his left 
ankle disability.  However, medical records in May, November 
and December 2000 show that there was no edema, cyanosis or 
clubbing of the veteran's extremities.  Reports from the May 
2003 and September 2006 VA joints examinations reflect that 
the veteran did not have cellulitis upon examination. 

In addition, there is no evidence of record that the 
veteran's service-connected residuals of a left ankle 
fractures cause marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  Thus, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 20 percent for the veteran's residuals of a left 
ankle fracture, for the period on and after February 12, 
2000.  Gilbert, supra.




ORDER

An initial rating in excess of 10 percent for residuals of a 
left ankle fracture prior to February 12, 2000 is denied.

An initial rating in excess of 20 percent for residuals of a 
left ankle fracture on and after February 12, 2000 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


